EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Daniel Evans on 22 October 2021.
The application has been amended as follows: 
Claim 1 is amended as follows:
1.	(Currently amended) A reductant dosing system for an SCR catalyst comprising: 
an injector, 
a storage tank,
a reductant pump arranged in a first fluid line between the storage tank and the injector for pumping reductant from the storage tank to the injector,
a compressor supplying compressed air to the storage tank, and
an electronic control unit (ECU) configured to control the compressor to provide compressed air to the storage tank to reach a pressure threshold within the storage tank, the ECU configured to determine the pressure threshold based on at least one parameter including urea concentrationis determined to prevent cavitation of the reductant within a suction line of the reductant pump.
Claim 6 is amended as follows:
6.	(Currently amended) A reductant dosing system for an SCR catalyst, comprising: 
an injector, 
a storage tank, 
a reductant pump arranged in a first fluid line between the storage tank and the injector for pumping reductant from the storage tank to the injector, 
a compressor supplying compressed air to the storage tank, 
a quality sensor for sensing a urea concentration of the reductant stored in the storage tank, and 
an electronic control unit (ECU) configured to control the compressor
Claim 8 is amended as follows:
8.	(Currently amended) A reductant dosing system for an SCR catalyst onboard a vehicle, comprising: 
an injector, 
a storage tank, 
a reductant pump arranged in a first fluid line between the storage tank and the injector for pumping reductant from the storage tank to the injector, 
a compressor supplying compressed air to the storage tank, 
a position sensor determining a vehicle position signal indicative of an altitude of the vehicle,
a quality sensor for sensing a urea concentration of the reductant stored in the storage tank, and 
an electronic control unit (ECU) configured to control the compressorand the urea concentration 
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
In reference to claims 1, 6 and 8, the prior art of record when considered as a whole, alone or in combination neither anticipates nor renders obvious without improper hindsight, controlling the compressor to provide compressed air to the storage tank based on urea concentration.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JONATHAN MATTHIAS whose telephone number is (571)272-5168. The examiner can normally be reached M-Th 9am - 7pm Pacific Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Laurenzi III can be reached on (571) 270-7878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JONATHAN R MATTHIAS/Primary Examiner, Art Unit 3746                                                                                                                                                                                                        
22 October 2021